Citation Nr: 0624876	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-36 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to burial benefits at the service-connected 
cause of death rate.



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The veteran had recognized guerilla service from March 1945 
to June 1945.  He died in January 2004.  The appellant is his 
surviving spouse.  This appeal arose from an April 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines.


FINDINGS OF FACT

1.  The veteran's certificate of death reflects that he died 
on January [redacted], 2004; the immediate cause of death was 
pneumonia with sepsis, with hypertensive ischemic heart 
disease with chronic atrial fibrillation listed as an 
antecedent cause, and status post stroke and multiple organ 
failure listed as underlying causes of death.

2.  At the time of the veteran's death, his service connected 
disabilities included traumatic peripheral neuropathy and 
arthritis, left hand and right wrist, rated 50 percent 
disabling; Calle's fracture, malunion, with misalignment, 
right wrist, rated 10 percent disabling; and residuals of 
gunshot wound, left hand fracture, with healed osteomyelitis 
of the middle finger, rated 10 percent disabling; a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), had been in effect 
since February 9, 1998.

3.  Pneumonia, heart disease, stroke, and organ failure were 
not manifested in service; cardiovascular/cerebrovascular 
disease was not manifested in the first postservice year; and 
there is no competent evidence that links any of the listed 
causes of the veteran's death to his active service.

4.  The veteran's service connected disabilities were not 
progressive or debilitating in nature, did not affect a vital 
organ, and are not shown to have contributed to cause or 
accelerated his death.
CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2005).

2.  As the cause of the veteran's death is not service 
connected, the claim seeking burial benefits at the service-
connected cause of death rate lacks legal merit.  38 U.S.C.A. 
§ 2307 (West 2002 & Supp. 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).
Via February 2004 letter, the appellant was informed of the 
evidence and information necessary to substantiate the 
claims, the information required to enable VA to obtain 
evidence in support of the claims, the assistance that VA 
would provide to obtain evidence and information in support 
of the claims, and the evidence that she should submit if she 
did not desire VA to obtain such evidence on her behalf.  The 
VCAA letters informed the appellant that she should submit 
any medical evidence pertinent to her claims.  VCAA notice 
was provided to the appellant prior to the initial 
adjudications.  

While the appellant did not receive any notice regarding 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the decision below denies (and does not grant) 
service connection; the effective date of an award is not a 
matter for consideration.  Hence, the appellant is not 
prejudiced by the lack of such notice.

The veteran's service medical records are associated with the 
claims file, as are VA examination reports and treatment 
records.  As there is no evidence that the veteran suffered 
an injury, disease or event during military service involving 
the disabilities identified as the causes of his death, it is 
not necessary to obtain an opinion regarding a possible 
relationship between the diseases causing the veteran's death 
and his military service.  38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The appellant has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran's service medical records, including his January 
1946 separation examination report, note no complaints, 
findings, or diagnosis related to pneumonia, heart disease, 
stroke, or organ failure.

A VA examination in March 1966 noted no complaints or 
findings related to pneumonia, heart disease, stroke, or 
organ failure.

A rating decision in April 1966 granted service connection 
for the veteran's left hand and right wrist disabilities.

A VA examination in April 1976 noted no complaints or 
findings related to pneumonia, heart disease, stroke, or 
organ failure.

On VA examination in June 1985 a diagnosis of hypertension 
was noted.

A VA examination in February 1992 noted no complaints or 
findings related to pneumonia, heart disease, stroke, or 
organ failure.

A private medical record dated in April 1993 noted diagnoses 
including heart disease and cerebrovascular accident.

Private records dated in June 1994 and September 1994 note 
that the veteran has ischemic heart disease.

A December 1994 VA examination noted that in the 1980s the 
veteran had a sudden numbness in both hands.  Diagnoses 
included hypertension, cardiac arrhythmias, and history of 
cerebrovascular accident with left-sided weakness.

A VA rating decision dated in June 1995 granted the veteran 
service-connection for post traumatic peripheral neuropathy 
of the left hand and right wrist.

VA examinations in April 1998 and February 2000 revealed 
findings and diagnoses related to the veteran's service-
connected disabilities.

A rating decision in June 2000 granted the veteran TDIU, 
effective February 1998.
A private medical record dated in January 2001 notes 
diagnoses including small stroke.

Medical records associated with the veteran's terminal 
hospitalization note that he had heart disease diagnosed in 
1989, and suffered a stroke in October 1990.  The diagnoses 
were essentially the same as those on his death certificate, 
but also included squamous cell carcinoma of the mandibular 
area.

In a statement received in August 2004, the appellant claimed 
that the veteran's service-connected disabilities aggravated 
his death-causing conditions, especially his heart disease.

Legal Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).
There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence for 
certain chronic diseases (including, as pertinent here, 
cardiovascular or cerebrovascular disease) will be presumed 
if they become manifest to a compensable degree within a year 
following discharge from active duty.  38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's death certificate reflects that he died on 
January [redacted], 2004, of pneumonia; heart disease was listed as 
an antecedent cause, and status post stroke and multiple 
organ failure were listed as underlying causes of death.  
None of the listed death-causing diseases was manifested in 
service, and cardiovascular disease or cerebrovascular 
disease was not manifested in the first postservice year.  In 
addition, there is no competent (medical opinion) evidence of 
record that suggests any of the listed death-causing 
disabilities was related to the veteran's service or was 
caused or aggravated by one of the veteran's service 
connected disabilities.  Consequently, service connection for 
the cause of the veteran's death on the basis that death-
causing diseases were incurred or aggravated in service, or 
may be presumed to have been incurred in service, or were 
proximately due to or the result of a service connected 
disability is not warranted.  

Furthermore, the veteran's service-connected disabilities 
were essentially orthopedic in nature, were not of themselves 
progressive or debilitating in nature, and did not affect 
vital organs.  Therefore, there is no basis for finding that 
the veteran's service connected disabilities materially 
contributed to cause or accelerated his death.

While the Board acknowledges the appellant's belief in a 
causal connection between the veteran's death and his 
service/service-connected disabilities, she is a layperson, 
and is not competent to offer an opinion regarding medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In short, there is simply no competent (medical) 
evidence of record supporting a causal connection between the 
veteran's service or service-connected disabilities and his 
death.  Hence, service connection for the cause of the 
veteran's death is not warranted.  As the preponderance of 
the evidence is against the appellant's claim, the "benefit 
of the doubt" rule does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Burial allowance

Where a veteran dies as the result of a service-connected 
disability or disabilities, the Secretary, upon request of 
the survivors of such veteran, shall pay the burial and 
funeral expenses incurred in connection with the death of the 
veteran in the amount not exceeding the greater of (1) 
$2,000, or (2) the amount authorized to be paid under section 
8134(a) of title 5 in the case of Federal employee whose 
death occurs as the result of an injury sustained in the 
performance of duty.  Funeral and burial benefits provided 
under this section shall be in lieu of any benefits 
authorized under sections 2302 and 2303(a)(1) and (b) of this 
title.  38 U.S.C.A. § 2307. 

By January 2004 letter, the RO informed the appellant that it 
had granted a $150 nonservice-connected cause of death burial 
allowance for the veteran, and a $150 plot and interment 
allowance.  She seeks entitlement to the higher rate burial 
benefit provided where the cause of the veteran's death is 
service-connected (under 38 U.S.C.A. § 2307).  Because the 
Board's decision above denied service connection for the 
cause of the veteran's death, the claim seeking burial 
benefits based on the cause of the veteran's death being 
service-connected must be denied as lacking legal merit.  


ORDER

Service connection for cause of the veteran's death is 
denied.

Entitlement to burial benefits at the service-connected cause 
of death rate is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


